Spain, J.
Appeal from an order of the Family Court of Delaware County (Fines, J), entered April 22, 2003, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend the placement of respondent George H.’s child.
Respondent George H. (hereinafter respondent), who is incarcerated in a state correctional facility, is the father of Natasha F. In 2002, Natasha and her two half-siblings were adjudicated neglected pursuant to Family Ct Act article 10 and were placed in foster care. In January 2003, petitioner made an application to, among other things, extend placement of the children in foster care. Family Court issued an order, which was superceded by an amended order, granting the petition and extending placement to September 20, 2003. The court further directed that a permanency hearing be conducted no later than *789March 18, 2004. Respondent appealed from this order. However, in February 2004, following a dispositional hearing, Family Court adjudicated Natasha to be a permanently neglected child and terminated respondent’s parental rights.
Respondent’s appellate counsel seeks to be relieved of her assignment of representing respondent in connection with his appeal from the order extending placement on the ground that respondent’s appeal is now moot (see Matter of William X., 306 AD2d 765 [2003]; Matter of Jerry XX., 243 AD2d 988 [1997]) and there are no nonfrivolous issues. Upon review of the record as a whole, including the subsequent order terminating respondent’s parental rights — which was rendered after a hearing attended by respondent’s counsel and upon respondent’s voluntary surrender of his parental rights — we agree that issues relating to the order extending placement are now moot. In view of the foregoing, it is not necessary to address appellate counsel’s request to be relieved of her assignment (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Cardona, RJ., Mercure, Peters and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.